 ANDERSEN PHARMACY301Andersen Pharmacy;'Bennett's Pharmacy;BroadwayDrug;Burlingame Drug Co.;Carlmont Pharmacy;Collins Pharmacy;Hansen's Prescription Pharma-cy; KeyPharmacy;Los Prados Pharmacy;MedicalArts Pharmacy;McClard'sDrugs of San Mateo;Peninsula Prescription Pharmacy;Plank's Pharma-cyandRetailClerks Union Local No. 775,2RetailClerksInternational Association,AFL-CIO, andCalifornia PharmaceuticalClerks,3 Party to theContract.California PharmaceuticalClerksandRetail ClerksUnion Local No. 775,Retail Clerks InternationalAssociation,AFL-CIO.Cases20-CA-4942,5811-1;20-CA-4943,5811-2;20-CA-4944,5811-3;20-CA-4945,5811-4;20-CA-4946,5811-5;20-CA-4947,5811-6;20-CA-4948,5811-8;20-CA-4949,5811-9;20-CA-4950,5811-10;20-CA-4951,5811-12;20-CA-4952,5811-11;20-CA-4953,5811-13;20-CA-4954,5811-14; and 20-CB-2124December 17, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 7, 1970, Trial Examiner David E. Davisissued his Decision in the above-entitled proceeding,finding that Respondent Employers and RespondentGuild had engaged in and were engaging in certainunfair labor practices and recommending that theycease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. Thereafter, the General Coun-sel filed a letter and limited exceptions to the TrialExaminer's Decision. Respondent Guild filed excep-tionsonly.The Charging Party aid RespondentEmployers filed exceptions and supporting briefs, andthe latter also moved to reopen the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, theletter, and the motion, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer, as modified herein.IRespondent Employers listed in the caption constitute the San MateoPharmacy Owners Associationherein calledEmployers Association2Herein calledRetail ClerksSHerein called Guild4Midwest Piping & Supply Co, Inc,63 NLRB 10605City Cab, Inc,128 NLRB 493187 NLRB No. 23The Trial Examiner found on the basis of theMidwest Pipingdoctrine,4 and we agree, that byexecuting acollective-bargainingagreementwith theGuild on or about May 15, 1968, RespondentEmployers violated Section 8(a)(1) and (2) of the Act.The latter contend,inter alia,thatMidwest Pipingis"inapplicable" and that the Board's decision inCityCabsrequires a finding that the aforesaid conductwas not unlawful. We find nomerit inRespondentEmployers' position for the followingreasons:The Employers Association has on behalf of itsmembers recognized and bargained with the Guildsince 1954.On October 4, 1967, Louella Costaglio, president ofthe Guild,6sent a letterto the Employers informingthem that a Guild meeting scheduled for that eveningcould not be held "with anattendanceof only 5 girls(not a quorum)." Costaglioalso statedthat "unlesssomething is doneon your partto bolsterinterest andattendance, the Guild is soon going to dissolve."(Emphasis supplied.)On October 23, 1967, Michael Aaronson, attorneyfor the Guild, sent the Employers a letter togetherwith that of Costaglio and a summary of the record ofattendance at six Guildmeetingsheld in the periodsince February 1967.7 Aaronson wrote in part asfollows:Unlessthe interestof the employees can bedramatically revived, and unless their attitude isdrastically changed in reference to the payment ofdues, and unless the employers themselves arewilling to co-operatemore fully in providinginformation regarding the names and addresses oftheir employees that are or should be members ofthe Guild . . . the only [practical] advice that I cansuggest isthat the [Guild] . . . take steps todissolve.. . .In the preceding month,William E. Radcliff,business representative of the Retail Clerks, com-menced an organizational campaign. By the close ofMarch 1968, 20 employees had signed authorizationcards for the Retail Clerks.8On January 17, 1968, Jean Bashaw, an employee atMcClard's Pharmacy, was elected president of theGuild at a meeting held at theBenjaminFranklinHotel in San Mateo. NelcinaBarlow,an employee ofCollins Pharmacy, suggested that a representative ofthe Retail Clerks be invited to address the meeting.6Costagho is an employeeof MedicalArts PharmacyrThe totalattendance for all the meetings was 28 or an average of lessthan 5 per meeting8Radcliff testified that he was toldby "thepeople in the stores" thatthe total number of unit employees therein was "between 35 and 40."Lawrence L Plagman,owner of the Burlingame Drug Store,testified thathe ascertained in mid-March 1968 the number of employees totaled 44 302DECISIONS OF NATIONALLABOR RELATIONS BOARDCostaglio expressed her opposition and, after somefurther discussion, the suggestion was rej ected.9On the following day, Reed Jensen, a coowner ofMedical Arts Pharmacy, telephoned Bashaw at workand told her that he heard that she wanted to "go intothe Retail Clerks." Jensen also declared that if anyone of his girls joined the Retail Clerks he would fireevery one of them.10A day or two after the Guild meeting, JosephGiubbini, owner of Collins Pharmacy, told Barlowthat he had heard from another employee that Barlowhad taken it upon herself to bring representatives ofthe Retail Clerks to the meeting and that he was veryangry that she had done so. Despite Barlow's denial,Giubbini pointed to two employees who were talkingto each other and said, "If you merge with the RetailClerks there will be no more of that. I will crack thewhip and will crack it every minute of the day. Therewill be no more standing around. They will work andthey will do things my way or else." The next day,Giubbinf summoned Barlow to his office where hetold her that he was becoming increasingly angryabout the movement to merge with the Retail Clerksand that he would discontinue his customary practiceof paying extra commissions on certain items."Giubbini also told Barlow, "I wish you would quitbecause if you don't I'm going to make it . . .miserable for you . . . and the other girls . . . becauseIwant . . . no organization or anyone else telling mehow to run my business." 12On February 13, 1968, the Guild notified theEmployers that "pursuant to the terms of the existingcontract, which will expire on May 15, 1968, the Guildintends to negotiate a new contract, and this notice isintended as a notice required to be given to you sixty.. . days prior to the expiration of the existingcontract."On February 28, 1968, the Guild held anothermeeting at the Benjamin Franklin Hotel where a votewas taken by secret ballot on a resolution to mergewith the Retail Clerks.13 The tally was 15 for and 6against the merger, with I void ballot. By the terms ofthe resolution, the Retail Clerks was assigned allrights to "collective bargaining [and] all contracts." 14On March 11 and 12, 1968, the Retail Clerks sentletters to each of the Employers, notifying them that9According to the credited testimony of Barlow, 21 persons werepresent at the meeting10The Trial Examiner found, and we agree,that Jensen's interrogationand threat of discharge violated Sec 8(a)(1) of the Act As conceded by theGeneral Counsel,the "evidence does not substantiate that Jensen was anofficer"of the Employers Association at the time he engaged in thisconductWe therefore hold Medical Arts Pharmacy, but not the EmployersAssociation,accountable for Jensen's unlawful statements Accordingly, wedeny as unnecessary Respondent Employers'motion to reopen the recordfor the purpose of adducing evidence concerning Jensen's status in theAssociation in January 196811On January 23,1968, Giubbmi made an announcement to that effectand also set forth more stringent working rulesthe Guild had merged "into the Retail Clerks" andrequesting a meeting for the purpose of negotiating anew contract.On March 20, 1968, the attorney for the Employersnotified theRetailClerks that they would notrecognize that Union as the successor of the Guildand that they had a "good faith doubt" as to whetherthe Retail Clerks represented "an uncoerced majori-ty" of the employees.Thereafter, Costaglio and two other employees ofthe Medical Arts Pharmacy prepared a petition, datedMarch 28, 1968, and, upon securing the signatures of23 employees, presented it to Jensen. The petition,which was captioned "To Whom It May Concern,"read as follows:We, the undersigned, Pharmaceutical Clerks willconduct all bargaining and negotiations with ouremployers as a group. We do not want to berepresented in any way by Retail Clerks.On April 19, 1968, Retail Clerks filed chargesagainst the Employers alleging an unlawful refusal torecognize and bargain with that Union.The Employers concluded principally on the basisof the March 28, 1968, petition that the Guildrepresented a majority of the employees in the unitand, on April 25, 1968, entered into negotiationswhich, as indicated above, culminated in a collective-bargaining agreement with the Guild on May 15,1968.Thereafter, the parties entered into SettlementAgreements requiring,inter alia,the Employers towithhold recognition from the Guild until it wascertified by the Board as the representative of theemployees. However, as the Employers repudiated theSettlement Agreements and reinstated the aforesaidcontract about November 19, 1969, the Trial Examin-er found that both the original execution of thecontract and itsreinstatementconstituted violationsof Section 8(a)(2) and (1) of the Act by the Employers.As noted above, the Trial Examiner relied on theMidwest Pipingdoctrine in finding the conduct of theEmployers to be unlawful. According to that well-established doctrine, an employer faced with conflict-ing claims of two or more rival unions, which give riseto a real question concerning representation, may notrecognize or enter into a contract with one of these12The Trial Examinerfound, and we agree,thatGiubbim's conductconstituted violations ofSec 8(a)(l) and(3) of the Act for which CollinsPharmacywas accountableIlAbout 30 employeesattended the meeting but Guild membership wasabout 22 At Costagho'sinsistence,four or five employees were"turnedaway" because they werenot paid-up members andfour or five otheremployees walked outin protest against the merger14 Jensen was present inthe lobby justoutside the meeting room TheTrialExaminer found,and we agree,that he engaged in surveillance ofprotected union activityin violation of Sec 8(a)(1) of the Act For reasonsgiven infn 10,supra,we hold only MedicalArtsPharmacy accountablefor this conduct of Jensen ANDERSEN PHARMACY303unions until its right to be recognized has fully beendetermined under the special procedures provided inthe Act. However, inCity Cab,which is cited by theEmployers, it was held that where there exists acollective-bargainingagreement which under theBoard's contract-bar rules has an insulated penod,15theMidwest Pipingdoctrine is inapplicable to conductoccuring during that period,unlessthere is on file atthe beginning of that period a petition which raises areal question concerning representation.In a subsequent case,Hart Motor Express,16 theBoard took into account the representative status ofthe incumbent union during the insulated period. Inthat case, the Board adopted the Trial Examiner'sDecision which contained the following:Iam unable to believe or conclude thatunder anyand all circumstances . . . during the last 60 days of[the] contract term,the Board intended, by itsDeluxeMetaldecision, to foreclose employeesfrom then discharging [the incumbent] union astheir future representative and instead to shacklethem for a further 3-year term with a representa-tive that they do not want. Such indiscriminateapplication ofDeluxe Metalwould do violence tothe rights guaranteed employees by Section 7 ofthe Act.City Cab . ..is distinguishable and inapposite.. . . What was lacking there,and [is]present in[Hart Motor]is evidence that before the contractwas executed,the incumbent union had beenshorn of its authority to negotiate the newagreement in behalf of the employees involved.In the instant case,there is ample evidence that theEmployers were aware that the status of the Guild asthe bargaining agent of the employees was open toserious question.Thus,as early as October 1967, theEmployers were informed by Guild President Costag-lio and its attorney that attendance at meetings wasexceedingly poor and that the Guild was"soon goingto dissolve"unless the Employers did something "tobolster interest and attendance."The Employers alsoknew of the organizational campaign of the RetailClerks.Jensen and Giubbini,who were pharmacyowners, were so concerned about the inroads made bytheRetailClerks among the employees that theyengaged in coercive conduct in an effort to forestallthat union from displacing the Guild as the bargain-ing agent.15DeLuxe Metal Furniture Company,121 NLRB 99516 164NLRB 382, 384-38517We find merit in the General Counsel's limited exceptions withrespect to the Trial Examiner's apparent oversights in Appendix A andAppendix B We shall therefore make the appropriate changes1sAndersen Pharmacy,San Mateo,California,Bennett's Pharmacy,SanMateo,California,BroadwayDrug,Burlingame,California,Although a majority of those present at the Guildmeeting of February 28, 1968, voted to merge with theRetail Clerks, the Employers refused to bargain withthe latter union because of its alleged good-faithdoubt as to whether the Retail Clerks represented "anuncoercedmajority."Yet the Employers had nodoubt about the petition of March 28, 1968, whichwas circulated by Costaglio, a persistent opponent ofthe Retail Clerks who had warned the Employers thattheGuild was so weak as to be on the verge ofdissolution. Finally, it is significant that the Employ-ers entered into negotiations with the Guild in the faceof refusal-to-bargain charges filed with the Board bythe Retail Clerks.It is clear from the foregoing that the Employersknew that the very existence of the Guild was injeopardy in October 1967 and that its members onFebruary 28, 1968, voted to merge with the RetailClerks which had conducted a vigorous organization-al campaign since September 1967. In view of thisknowledge, the Employers could not properly arro-gate to themselves the decision to give no weight tosuch evidence and to give full weight to the Costagliopetition as definitive proof of the majority status ofthe Guild.Accordingly, we find that under the circumstanceshereinCity CabandDeluxe Metalare inapposite andconclude in accord withMidwest P pingthat theEmployers violated Section 8(a)(2) and (1) of the Actby resolving the question concerning representationin favor of the Guild and entering into a new contractwith that organization.ORDER i7Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Employers,18 their agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Recognizing California Pharmaceutical Clerksas the bargaining representative of their pharmaceuti-cal clerk employees for the purposes of collectivebargaining unless and until said labor organizationhas been certified by the National Labor RelationsBoard as the exclusive representative of such employ-ees.(b) Giving effect to the labor agreement of May 15,1968, with California Pharmaceutical Clerks, or anyBurlingameDrug Co,Burlingame,California,Carlmont Pharmacy,Belmont,California,Hansen'sPrescriptionPharmacy,Burlingame,California,Key Pharmacy,San Bruno, California,Los Prados Pharmacy,SanMateo,California,McClard'sDrugs of San Mateo, San Mateo,California,Peninsula Prescription Pharmacy,SanMateo,California,Plank'sPharmacy,Belmont,California 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenewal or extension thereof, unless and until saidlabor organization has been certified by the NationalLabor Relations Board as the exclusive representativeof such employees.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Withdraw and withhold recognition fromCalifornia Pharmaceutical Clerks as the bargainingrepresentative of their pharmaceutical clerk employ-ees for the purposes of collective bargaining unlessand until said labor organization has been certified bythe National Labor Relations Board as the exclusiverepresentative of such employees.(b)Cease giving effect to the labor agreement ofMay 15, 1968, with California Pharmaceutical Clerks,or any renewal or extension thereof, unless and untilsaid labor organization has been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(c) Post at each of Respondent Employers' stores attheir respective locations in California copies of theattached notice marked "Appendix A." 19 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by anauthorized representative, shall be posted by each ofthem immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent Employers toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.B.RespondentCollinsPharmacy, its agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating their employees con-cerning their union activities.(b) Threatening employees with discharge becausethey assist or support Retail Clerks Union Local No.775, or any other labor organization.(c)Recognizing California Pharmaceutical Clerksas the bargaining representative of its pharmaceuticalclerk employees for the purposes of collective bar-gaining unless and until said labor organization hasbeen certified by the National Labor Relations Boardas the exclusive representative of such employees.19 In the event thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelationsBoard" United States Court of Appeals(d) Giving effect to the labor agreement of May 15,1968, with California Pharmaceutical Clerks, or anyrenewal or extension thereof, unless and until saidlabor organization has been certified by the NationalLabor Relations Board as the exclusive representativeof such employees.(e)Requesting any employee to resign because theemployee assisted or supported Local No. 775.(f)Threatening or imposing upon its employeesmore stringent rules and working conditions becausethey assist or support Local No. 775.(g)Withholding customary commissions on certainsales from employees to deter them from assisting orsupporting Local No. 775.(h) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Withdraw and withhold recognition fromCalifornia Pharmaceutical Clerks as the bargainingrepresentative of its pharmaceutical clerk employeesfor the purposes of collective bargaining unless anduntil said labor organization has been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(b)Cease giving effect to the labor agreement ofMay 15, 1968, with California Pharmaceutical Clerks,or any renewal or extension thereof, unless and untilsaid labor organization has been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(c) Reinstate the practice of paying commissions toits employees for certain items in accordance with itspractice prior to January 23, 1968, and reimburse itsemployees for commissions lost since January 23,1968, in the manner described in The Remedy sectionof the Trial Examiner's Decision.(d) Post at its San Mateo, California, store copies ofthe attached notice marked "Appendix B." 20 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by anauthorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepshave been taken to comply herewith.Enforcing an Order of the National LaborRelationsBoard."20 Seefn 19,supra ANDERSEN PHARMACY305C.RespondentMedicalArtsPharmacy, itsagents, successors, and assigns, shall:1.Cease and desist from:(a) Unlawfully interrogating its employees concern-ing their union activities.(b) Threatening employees with discharge becausethey assist or support Retail Clerks Union Local No.775, or any other labor organization.(c)Engaging in surveillance of the meetings of itsemployees.(d) Recognizing California Pharmaceutical Clerksas the bargaining representative of its pharmaceuticalclerk employees for the purposes of collective bar-gaining unless and until said labor organization hasbeen certified by the National Labor Relations Boardas the exclusive representative of such employees.(e)Giving effect to the labor agreement of May 15,1968, with California Pharmaceutical Clerks, or anyrenewal or extension thereof, unless and until saidlabor organization has been certified by the NationalLabor Relations Board as the exclusive representativeof such employees.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of their Section7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Withdraw and withhold recognition fromCalifornia Pharmaceutical Clerks as the bargainingrepresentative of its pharmaceutical clerk employeesfor the purposes of collective bargaining unless anduntil said labor organization has been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(b)Cease giving effect to the labor agreement ofMay 15, 1968, with California Pharmaceutical Clerks,or any renewal or extension thereof, unless and untilsaid labor organization has been certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(c) Post at its San Mateo, California, store copies ofthe attached notice marked "Appendix C." 21 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by anauthorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify said Regional Director, in writing, within20 days from the date of this Order, what steps havebeen taken to comply herewith.D.Respondent California Pharmaceutical Clerks,its officers, agents, and representatives, shall:1.Cease and desist from:(a) Giving effect to the collective-bargaining agree-ment entered into with Respondent Employers on orabout May 15, 1968, or any extension, renewal, ormodification thereof.(b)Acting as the exclusive collective-bargainingrepresentative of any of Respondent Employers'employees for the purpose of dealing with saidRespondent Employers concerning wages, rates ofpay, hours of employment or other conditions ofemployment, unless and until it be certified by theBoard as the exclusive collective-bargaining repre-sentative of such employees.(c)Threatening employees with loss of jobs orattempting to cause any of Respondent Employers todiscriminate against employees because said employ-ees do not become members or pay dues to CaliforniaPharmaceutical Clerks.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Reimburse all past and present members dues orinitiation fees paid by them on or after October 27,1968, in the manner set forth in The Remedy sectionof the Trial Examiner's Decision.(b)Mail to each of its members copies of theattached notice marked "Appendix D.'122 Copies ofsaidnotice on forms provided by the RegionalDirector for Region 20, after being duly signed byauthorized representatives of California Pharmaceuti-cal Clerks, shall be mailed immediately upon receiptthereof.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.21See In. 19, supra.22See In. 19, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or support CaliforniaPharmaceutical Clerks.WE WILL no longer give effect to the agreementwe signed on May 15, 1968, with CaliforniaPharmaceutical Clerks, or any extension, renewal,or modification of that agreement. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in anyothermanner interferewith,restrain,or coerceyou in theexercise of yourrights to organizeyourselves,to form,loin, orassistRetail ClerksUnion Local No. 775, or anyother labororganization thatyou may choose asyour representative.WE WILL withdraw and withholdrecognitionfrom California PharmaceuticalClerks, or anysuccessor thereof,unless and until it has beencertifiedby the National LaborRelations Board asyour exclusive representativefor the purposes ofcollective bargaining.You are all free to engage in concertedactivity foryour mutual aid or protection,to become or remainmetribersof a labororganization,or torefuse toengage in such activitiesexcept to the extent that suchrightsmay beaffectedby a lawful agreementconforming to Section 8(a)(3) of theNational LaborRelationsAct, as amended.ANDERSEN PHARMACY,BENNETT'S PHARMACY,BROADWAY DRUG,BURLINGAMEDRUG CO.,CARLMONT PHARMACY,HANSEN'S PRESCRIPTIONPHARMACY, KEYPHARMACY, Los PRADOSPHARMACY, MCCLARD'SDRUGS OF SAN MATEO,PENINSULAPRESCRIPTIONPHARMACY, PLANK'SPHARMACY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.APPENDIX BNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassistor support CaliforniaPharmaceuticalClerks.WE WILL NOT question you concerning youractivities.WE WILLNOT threaten you or impose morestringent rules and working conditions becauseyou assist or support Retail Clerks Union LocalNo. 775.WE WILL NOT withhold customary commissionson certain sales from you to deter you fromassisting or supporting Retail Clerks Union LocalNo. 775.WE WILL reinstate the practice of payingcommissions to you for the sale of certain itemsand reimburse you for all commissions lost sinceJanuary 23, 1968,togetherwith interest at 6percent per annum.WE WILL NOT threaten you with dischargebecause you assist or support Retail Clerks UnionLocal No. 775,or any other labor organization.WE WILLNOT request any employee to resignbecause the employee assisted or supported RetailClerks Union Local No. 775.WE WILL nolonger give effect to the agreementwe signed on May 15, 1968, with CaliforniaPharmaceuticalClerks,or any extension,renewal,or modification of that agreement.WE WILL NOT in any othermanner interferewith, restrain,or coerce you in the exercise of yourrights to organize yourselves,to form,loin, orassistRetail Clerks Union Local No. 775, or anyother labor organization that you may choose asyour representative.WE WILL withdraw and withhold recognitionfrom California Pharmaceutical Clerks, or anysuccessor thereof,unless and until it has beencertified by the National Labor Relations Board asyour exclusive representative for the purposes ofcollective bargaining.You are all free to engage in concerted activity foryour mutual aid or protection,to become or remainmembers of a labor organization,or to refuse toengage in such activities except to the extent that suchrightsmay be affected by a lawful agreementconforming to Section 8(a)(3) of the National LaborRelations Act, as amended.COLLINS PHARMACY(Employer) ANDERSEN PHARMACY307DatedByDatedBy(Representative)(Title)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or support CaliforniaPharmaceutical Clerks.WE WILL NOT question you concerning yourunion activities.WE WILL NOT threaten you with dischargebecause you assist or support Retail Clerks UnionLocal No. 775 or any other labor organization.WE WILL NOT engage in surveillance of yourunion meetings.WE WILL no longer give effect to the agreementwe signed on May 15, 1968, with CaliforniaPharmaceutical Clerks, or any extension, renewal,or modification of that agreement.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights to organize yourselves and to form, join, orassistRetail Clerks Union Local No. 775, or anyother labor organization that you may choose asyour representative.WE WILL withdraw and withhold recognitionfrom California Pharmaceutical Clerks or anysuccessor thereof unless and until it has beencertified by the National Labor Relations Board asyour exclusive representative for the purposes ofcollective bargaining.You are all free to engage in concerted activity foryour mutual aid or protection, to become or remainmembers of a labor organization, or to refuse toengage in such activities, except to the extent that suchrightsmay be affected by a lawful agreementconforming to Section 8(a)(3) of the National LaborRelations Act, as amended.MEDICAL ARTSPHARMACY(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.APPENDIX DNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you with loss of your jobifyou do not become a member or retain yourmembership in California Pharmaceutical Clerks.WE WILL NOT act as your exclusive bargainingrepresentative in the following stores: AndersenPharmacy, Bennett's Pharmacy, Broadway Drug,Burlingame Drug Co., Carlmont Pharmacy, Col-lins Pharmacy, Hansen's Prescription Pharmacy,Key Pharmacy, Los Prados Pharmacy, MedicalArts Pharmacy, McClard's Drugs of San Mateo,Peninsula Prescription Pharmacy, and Plank'sPharmacy, unless and until we have been certifiedby the National Labor Relations Board as suchrepresentative.WE WILL NOT give effect to the collective-bargaining agreement entered into on or aboutMay 15, 1968, with the above-named stores, or toany extension or renewal or modification thereof.WE WILL NOT in any other manner interfere,restrain, or coerce you in the rights guaranteed toyou by Section 7 of the Act to freely choose abargaining representative, to become or remain amember of this labor organization, or any otherlabor organization, or to refuse to do any of thesethings except to the extent that such rights may beaffected by a lawful agreement conforming to theprovisions of Section 8(a)(3) of the Act.WE WILL reimburse all past and present employ-ees of the above-named stores for any dues andinitiation fees paid to California PharmaceuticalClerks for membership or retention of member-ship on or after October 27, 1969, together withinterest at 6 percent per annum. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDCALIFORNIAPHARMACEUTICAL CLERKS(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: These proceedingsunder Section 10(b) of the National Labor Relations Act, asamended, herein called the Act, were heard pursuant to duenoticeby the Trial Examiner, at San Francisco, California,on March 31 and April 1, 1970. A consolidated complaint'issuedon February 13, 1970, based on initial charges filedin behalf of Retail Clerks Union Local 775, Retail ClerksInternationalAssociation,AFL-CIO, herein sometimescalledRetail Clerks or Local 775, on October 28, 1969, andamended onJanuary 22, 1970, against 13 employers whooperate pharmacies in and around Burlingame, California.2The consolidated complaint also includedallegationsagainst California Pharmaceutical Clerks, herein sometimesreferredto as the Pharmaceutical Clerks or the Guild,based upon a charge filed by Local 775 on November 12,1969, inCase 20-CB-2124.These proceedings, in addition, also involved chargesfiledby Local 775 against the identical individualIG C. Exh.l(eeeee).2The establishments and locations named in the charges andconsolidated complaint are as followsAnderson Pharmacy20-CA-5811-1San Mateo,Calif.Baanett's Pharmacy20-CA--5811-2San Mateo,Calif.Broadway Drug20-CA--5811-3Burlingame, Calif.Burlingame Drug.Co.20-CA-5811-4Burlingame, Calif.Carlmont Pharmacy20--CA-5811-5Belmont, Calif.Collins Pharmacy20--CA-5811-6San Mateo.Calif,Hansen's Prescription20-CA-5811-8Burlingame,Calif.PharmacyBay Pharmacy20-CA--5811--9San Bruno, Calif.Los Prados Pharmacy20-CA--5811--10 San Mateo.Calif.Medical Arts Pharmacy20-CA-5811--12 San Mateo, Calif.McClard's Drugs of20--CA-5811-11San Mateo, Calif.San MateoPeninsula Prescription 20-CA-5811--13 San Mateo,Calif.PharmacyPlanl.'s Pharmacy10--CA-5811--14Belmont,Calif.Respondent pharmacies on April 9, 1968, and September16, 1968.3 A settlement agreement of the 1968 charges wasentered into on May 19, 1969, and approved by theRegional Director for Region 20 of the National LaborRelations Board on May 29, 1969. By order of the saidRegional Director, dated February 13, 1970, approval ofthe above settlement agreement was withdrawn, the casesreopened, and consolidated with the instant proceedings.Upon the entire record, including the briefs filed by theparties, and from my observation of the witnesses, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSThe consolidated complaint, as amended at the hearing,alleges andthe amendedanswersof Respondents4 admitthat the individual Respondent-employers are, and weremembers of the San Mateo Pharmacy Owners Association,herein called the Association, and that the Association isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. Respondents likewise admit specificallegationsof the complaint that during the past year theAssociation members sold goods and products valued inexcess of$500,000 and that $10,000 worth of such goodsand products originated and were shipped to them frompoints outside the State of California. I find on the basis ofthe evidence adduced at the hearing that the Respondent-employersare engagedin the operation of retail pharmaciesand that they have, through the Association, engaged inmultiemployer collective bargaining with the Pharmaceuti-cal Clerks for approximately 15 years .5At the outset of the hearing, Respondent-employersraised the question whether or not the Board should assertjurisdiction because the Association was not named as aparty Respondent in the complaint, nor was the Associa-tion named in any of the charges. At the hearing, I ruledthat the Board decision inO'Keefe ElectricCo.6wascontrolling and that assertion of jurisdiction was warrant-ed. I adhere to this ruling and find that Board jurisdictionJ AndersonPharmacy20--CA--4942San Mateo, Calif.Bennett'sPharmacy20-CA--4943San Mateo, Calif.Broadway Drug20--CA-4944Burlingame, Calif.BurlingameDrug Co.20--CA--4945Burlingame, Calif.Carlmont Pharmacy20--CA--4946Belmont,Calif.Collins Pharmacy20-CA--4947San Mateo, Calif.Hansen' a PrescriptionPharmac20-CA--4948Burlingame,Calif.ykey Pharmacy20-CA-4949San Bruno,Calif.Los Prado Pharmacy20--CA-4950San Mateo, Calif.Medical Arts Pharmacy20--CA-4951San Mateo,Calif.McClard's DrugsofSan Mateo20--CA--4952San Mateo,Calif.Peninsula Prescription20-CA--4953San Mateo,Calif.PharmacyPlank's Pharmacy20--CA--4954Belmont,Calif.4Reference toRespondentswillhereafterencompassboth theemployers and the Pharmaceutical Clerks5 See testimony of Lawrence L Plagmann.Itwas stipulatedduring thecourse of the hearing that theindividualRespondent-employerstogetherconstitute the entire membership of the Association6 158 NLRB 434,enfd. 391 F 2d 589 (C A. 9) ANDERSEN PHARMACY309over the individual Respondent-employer is warrantedbecause of his membership in the Associationjfor it is theimpact on interstate commerce of the entire Association,not of the individual employers,that is determinative ofBoard jurisdiction.Accordingly,Ifind that the Boardshould assert jurisdiction over each of the Respondent-employers and that it would effectuate the purposes of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDThe consolidated complaintalleges,the answer, asamended at the hearing, admits, and I find that theCalifornia Pharmaceutical Clerks, herein sometimes re-ferred to as the Guild or Pharmaceutical Clerks, and Local775 are each labor organizations within the meaning ofSection 2(5) of the Act.III.THE ISSUES1.Did the Respondent-employers or any of themengage inunfair labor practices in violation of Section8(a)(1) and (2) by recognizing Pharmaceutical Clerks andexecuting a contract containing a union security clause withthat organization at a time whena bona fidequestionconcerning representation existed?2.Did Respondent Union engage in conduct violativeof Section 8(b)(I)(A) and (2) by maintaining and enforcingitsMay 15, 1968, contract with Respondent-employers?3.Did Respondent-employers, or any of them, engagein conduct violative of Section 8(a)(1) by threats, interroga-tion, surveillance, and withholding of benefits?4.Was there a merger effectuated between Pharmaceu-tical Clerks and Local 775?IV.THE UNFAIR LABOR PRACTICESA.Preliminary FindingsIt is admitted by Respondents that since 1954, and at alltimesmaterial herein, Respondent-employers have beenmembers of the Association and that since 1954, and at alltimes material herein, the Association has recognized andbargained collectively on behalf of the employer-memberswith Pharmaceutical Clerks. The evidence shows that aseries of collective-bargaining agreements were entered intoand that the current agreements was entered into on May15, 1968, and expires on May 15, 1971.B.Events Preceding Execution of CurrentAgreementOn October 4, 1967, Louella Costaglio, president of thePharmaceutical Clerks, sent a letter to employer-membersof the Associations in which she informed them that ascheduled meeting for members of the Guild was attendedby only five members, an insufficient number to constitutea quorum. The letter went on to say, "We have the feelingrItisclear that collectively the Respondent-employers do in factconstitute the Association8G.C Exh 79G C Exh. 18.There is some dispute whether Costaglio mailed thisletter to theEmployers10 It shows that the total attendance for all six meetings was 28 or anthat unless something is done on your part to bolsterinterestand attendance, the Guild is soon going todissolve." Attached to the letter was a record of the numberof employees of each employer who attended any of sixregularly scheduled meetings from February 14 to October4, 1967.10 The letter concluded with the statement, "Weoffer you the information and await your comments andinstructions."On October 23, 1967, Michael Aaronson, attorney for theGuild, sent a letter in which he enclosed Costaglio's letterand the attendance record. (I conclude from Plagmann'stestimony that he did receive this letter with the enclosures.Ialso conclude that Aaronson did send the letter to eachEmployer who was a party to the Guild agreement, Ibelieve that Aaronson's heading of the letter clearly showsthat it was forwarded to each of the employer-members ofthe Association.) iiAaronson, in his letter, stated that unless the interest ofthe employees can be "dramatically" revived, their attitude"radically" changed with regard to payment of dues, andunless the employers cooperate more fully in providing thenames and addresses of employees that are or "should bemembers of this Guild," he would advise dissolution of theorganization.Apparently the above communications failed to obtainthe desired results.However, Local 775 about this timecommenced an organizational campaign among theemployees of the employer-members of the Association.12By the close of March, 1968, Local 775 had obtainedsignatures of employees to 20 authorization cards.13During the period Local 775 was attempting to organizethe employees of Respondent-employers, the Pharmaceuti-cal Clerks, in January 1968, at a meeting in the BenjaminFranklinHotel in San Mateo, California, elected newofficers. Jean Bashaw was elected president and immediate-ly took office. During this meeting, a request was made thata representative of Local 775 be permitted to address themembership.After some discussion, the request wasdenied. According to Bashaw's credited testimony, ReedJensen,a co-owner of Medical Arts Pharmacy andsecretaryof the Association, called Bashaw on thetelephone the next day while Bashaw was at work and saidthat he heard that Bashaw wanted to "go into the RetailClerks." Bashaw replied that it was up to the girls and shedidn't have to give him an account because he was notpaying her salary.14 Jensen then told Bashaw that if any ofhis girls joined the Retail Clerks, he would fire everyone ofthem.Bashaw credibly testified that on February 21, 1968, shemailed a notice to all members of the PharmaceuticalClerks that a meeting would be held at the BenjaminFranklin Hotel on February 28, 1968, at which time anamendment to the organization's bylaws would beaverage of less than five per meeting.iiG.C. Exh. 17.12William E Radcliff,business representativeof Local 775,testified hecommencedorganizing effortsin September 1967.isCharging Party's Exh 2(a-t)i{Bashaw wasemployed by McClard's Pharmacy. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDproposed which would allow the Pharmaceutical Clerks tomerge withLocal 775.15 Subsequently, Carl E. Cohenour,in a letter dated February 27, 1968, requested Bashaw'spermission to attend the February 28 meeting to addressthemembers on the advantages of joining Local 775.16Bashaw testifiedthat the meeting commenced about 9 p.m.and lasted till approximately 11:30 p.m., and that it wasattended by about 35 members.17 There was some questionraised by attorney Aaronson prior to the meeting whetherthe proceedings of the meeting should be recorded on tape.A tape recorder was brought into the meeting room andtaken from the meeting room. However, the proceedingswere not recorded as Bashaw pointed out that no previousmeeting hadbeen recorded, and those present votedagainstrecording the proceedings. At the meeting, after talks bytwo representatives of Local 775 and by Aaronson, a secretballot was taken on a resolution to merge with Local 775.The tally was 15 in favor of the merger, 6 opposed with onevoid ballot. By the terms of the resolution adopted, Local775 was assigned and assumed all rights of "collectivebargaining representation, all contracts, all the assets andproperty and all outstanding obligations of the CaliforniaPharmaceuticalClerksAssociation." 18Bashaw, in hertestimonial account, acknowledged that the meeting noticemailed to members on February 21, 1968, was prepared andmailed with the assistance of representatives of Local 775.Nelcina Barlow testified that at the meeting of thePharmaceutical Clerks on January 17, 1968, Jean Bashawwas electedpresident; IreneChurch, secretary; andMarjorie Simmons, treasurer; that a few days prior to themeeting shespoke to her supervisor, Joseph Giubbini,owner of Collins Pharmacy, and mentioned to him thatAaronson thought it might be wise to dissolve the Guildand go into the Retail Clerks because of the small turnoutat meetings. A day or two after the meeting of January 17,1968,Giubbini told Barlow that he understood she hadhauled representatives into the January 17 meeting. Askedto explain,Giubbini said that he was told by MarieHendrix, an employee at Collins Pharmacy, that theturnout for the meeting of January 17 had been the best inyears,19 and that union representatives20 were there readyto be called into the meeting. Giubbini said he was veryangry that Barlow would take it upon herself to do this.Barlow replied that she had talked it over with employees inseveral stores and they had felt that Barlow would knowwhom to contact. Barlow then went to Hendrix andconfirmed that Hendrix had indeed told Giubbini about themeeting. Later in the same afternoon, Barlow sought outGiubbiniand againexplained to him that she had not"taken it upon myself to do it," that others had approved it.Giubbini replied by pointing to two employees standing infront of the store talking to each other, and said, "If youmerge with the Retail Clerks there will be no more of that. I15GC Exh 2i6Actually,this request was made orally somedaysearlier, the letterwas a more formalized request11Bashaw testified that there were 40 members of the Guild at that timeand about 35 attended It is clear, however, that membership andattendance was actually less I conclude from all the evidence especiallyNelcina Barlow's testimony,that the membership was about 22, and thatabout 30 employees attendedthe meetingFour or five employees were notpermitted into the meeting because they were not paidup members andwill crack the whip and will crack it every minute of theday. There will be no more standing around. They will workand they will do things my way or else." The following day,Giubbini summoned Barlow to his office and said that themore he thought about the matter the angrier he got. Hetold Barlow that from then on he would stop paying extracommission on certain items as had been his custom foryears. He also told Barlow that he had no legitimate reasonto discharge her but preferred that she would quit. Barlowrefused to quit and Giubbini continued, saying, "I wish youwould quit because if you don't I'm going to make it asmiserable for you as I can and the other girls, too, because Iwant my store run the way I want it run. I want noorganization or anyoneelse comingin and telling me howtorunmy business." True to his promise, Giubbinidiscontinued extra commissions on January 23, 1968, in amemorandum to employees embodying more stringentworking rules.21Reed T. Jensen, co-owner of Medical Arts Pharmacy andsecretary of the Association, testified that at the request ofJean Brown, one of officers of the Pharmaceutical Clerks,he rented a tape recorder and gave it to her for use at themeeting of the Pharmaceutical Clerks on the night ofFebruary 28, 1968, at the Benjamin Franklin Hotel. Jensendropped into the Hotel about 11 p.m. and stated that hefound the meeting was in progress. He left but returnedabout midnight. Shortly before 1 a.m., Brown returned thetape recorder to him in the lobby of the hotel. Brown theninformed him that the Pharmaceutical Clerks had voted tomerge with the Retail Clerks but that she was dissatisfiedwith the vote.Jensen further testified that the day after Bashaw waselected president of the Pharmaceutical Clerks,22 he calledBashaw on the telephone and told her that the contract withthe Pharmaceutical Clerks required that all employees haveto be members of the Pharmaceutical Clerks in order tocontinue their employment, that if they did not belong tothe Pharmaceutical Clerks, "we should terminate them asemployees.1123Reed testified that the reason he calledBashaw was that he did not want the Retail Clerks in hisstore.Louella Costaglio, an employee of Medical Arts Pharma-cy and a former president of the Pharmaceutical Clerks,testified that with the assistance of Irene Church and JeanBrown, she prepared a document dated March 28, 1968,and circulated it among employees of the employer-members of the Association. The document was prefacedwith the following legend:To Whom It May Concern:We, the undersigned, Pharmaceutical Clerks willconduct all bargaining and negotiations with ouremployers as a group. We do not want to be representedfour employees walked out in protestIsG C Exh 1419According to Barlow's credited testimony,21personswere inattendanceat the January17, 1968 meeting.20Local 775 representatives21G C Exh 1522Bashaw was elected presidenton January 17, 196823Thetranscript,p 185, reads"employers."It is hereby corrected toread "employees " ANDERSEN PHARMACY311inany way by Retail Clerks Local 775, RCIA,AFL-CIO.Costaglio testified that the legend was typed by MaryMalone, an employee of Medical Arts Pharmacy, on atypewriter at her store and circulated by Brown, Churchand herself. After securing the signatures (23), Costagliopresented the document to Jensen.On February 13, 1968, the Pharmaceutical Clerks hadrequested that the employer-members of the Associationcommence negotiations for a new contract as the thenexisting contract was due to expire on May 15, 1968.24Thereafter, as detailed above, the Pharmaceutical Clerks, atthe special meeting called for February 28, 1968, had votedto merge with Local 775. On March II and 12, 1968, Local775 sent letters25 to each of the employer-members of theAssociation, notifying them that the Pharmaceutical Clerkshad merged with Local 775 and would thereafter operateunder the name of Local 775, as the successor Union. Italso requested a meeting to negotiate a new agreement. OnMarch 20, 1968, attorney Norman I. Book, Jr., notifiedLocal 775 that he represented each of the pharmacies andthat they would not recognize Local 775 as the successor tothe Pharmaceutical Clerks. Book also questioned whetherLocal 775 represented a majority of the employees andrefused to meet or bargain with Local 775. On April 19,1968, after receiving Book's letter declining to recognizeand bargain with Local 775, the initial charge26 againstemployer-members of the Association was filed. Thecharges alleged violations of Sections 8(a)(1) and (5)because of the failure to accord recognition to and bargainwith Local 775. According full faith and credit to thedocument 27 presented to Jensen by Costaglio on March 28,1968, the Association concluded that the PharmaceuticalClerks represented a majority of the employees in theassociation unit.28 Accordingly, negotiations were engagedin between representatives of the Association and thePharmaceutical Clerks on April 25, May 8, and May 15,1968,which culminated in the collective-bargainingagreement in evidence as General Counsel's Exhibit 7.29C.EventsAfterMay 15, 1968, to May 19,1969On September 16, 1968, Local 775 filed amended chargesagainst each of the Respondent-employers alleging viola-tions of Section 8(a)(1) and (5). The acting RegionalDirector for Region 20, on September 20, 1968, refused toissue a complaint on the 8(a)(5) charges and dismissed thatsegment of the charges.30 Thereafter on May 29, 1969,31 theRegionalDirector approved informal settlement agree-ments entered into between the Charging Party (Local 775)and the Respondent-employers.The PharmaceuticalClerks,named as party to the contract,joined in thesettlement agreements.32The settlement agreements re-quired posting of notices to all employees in the Respon-dent-employers'establishments.Itfurther required theRespondent-employers to withhold recognition from thePharmaceutical Clerks as the exclusive representative of theemployees until the Pharmaceutical Clerks wascertified33by theBoard as the representative of the employees.Another item required that the Respondent-employerswould not give effect to the May 15,1968, labor agreementwith the Pharmaceutical Union.34The settlement agreements also contained a provisionthat the Respondent-employers would not "in any othermanner"interfere with,restrain,or coerce employees in theexercise of Section 7 rights.D.Eventsfrom August 26, 1969, to Filing ofInstant ChargesOn August 20, 1969, the Regional Director notified theparties to the settlement agreement that the provisions ofthe settlement agreement had been satisfactorily compliedwith and that the file was closed and"will be continued as aclosed case so long as the present status of compliancecontinues.Subsequent violations may become the basis offurther proceedings despite the formal closing of the case."35On September 26, 1969, the Pharmaceutical Clerks filed arepresentation petitionwith the Regional Director forRegion 20 of the Board, seeking certification as thecollective-bargainingrepresentativeofpharmaceuticalclerksemployedby the employer-members of theAssociation.36On October 8, 1969, Local 775 filed fourrepresentation petitions for pharmaceutical clerks in theemploy of Plank's Pharmacy,37 Carlmont Pharmacy,38 LosPradas Pharmacy,39 and McClard's Drugs.40 A petitionnaming Broadway Drug4i was filed by Local 775 onOctober 23, 1969.All the foregoing representation petitions were consoli-dated by the Regional Director for hearing scheduled onOctober 23, 1969. During the course of the representationhearing,PhyllisA. Collins, an employee of Bennett'sPharmacy, and treasurer of the Pharmaceutical Clerks, wascalled as a witness by Local 775. She testified that currentlytheMay 15, 1968, labor agreement42 was in force.43Thereafter, the Hearing Officer conducting the consolidat-ed representation hearing read a telegram into the record inwhich Local 775 asked the Regional Director to set asidethe settlement agreement because of alleged breaches of it.The Hearing Officer, thereupon, indefinitely postponed therepresentation hearing. Shortly thereafter, as detailed at theoutset of this Decision, charges of unfair labor practices24Resp Exh 333Emphasis supplied25G C Exhs 4 and 526G C Exh l(ss)34G C Exh 755Resp Exh 6 [Emphasis supplied.]27Resp. Exh 236Resp Exh 1(b)28See tr pp 196, 203, and 20437Resp Exh I(c)29Stipulated by the parties, tr p 33MResp. Exh 1(d)30On January 3, 1969, the General Counsel, upon appeal, affirmed the39Resp. Exh 1(e)acting RegionalDirector's dismissalof the 8(a)(5) aspect of the Charges40Resp. Exh 1(b)31A consolidated complaint had been issued on February 20, 196941Resp. Exh I(a)G C Exh I(aaaaa)42G C Exh 732G C Exh 11, 12, and 1343Transcript of R-case hearing,Resp.Exh1(g) 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere filedby Local 775against the Respondent-employersnamed herein,and against the Pharmaceutical Clerks.E.Evidence and Conclusions as to Violations inCases 20-CA-5811-1 through1444and 20-CB-2124It is essentialto initially determine whether or notRespondent-employers have in fact complied with theterms of the settlement agreements entered intoon May 19,1969, and approved by the Regional Director on May 29,1969. If there has been a breach of the terms of thesettlement agreements,setting aside of the settlementagreement is warranted and consideration must be given tothe unfair labor practices charged in the series of earliercases filed in 1968. Likewise, it would then be necessary toconsider the complaint issued pursuant to the charges filedagainst the Pharmaceutical Clerks.Initially there is the testimony of Phyllis Collins at therepresentation hearing. I believe that in testifying at therepresentation hearing she was giving a truthful account ofher understanding. Although she attempted to qualify thattestimony in the instant hearing, her belated qualification,even if credited,is of no assistance to Respondents. In heroriginal testimony at the representation hearing shetestifiedthat "We have our California PharmaceuticalContract, which is in force right now." In response to aquestion for the term of the contract, she replied, "May of1968 to May of 1971." At the instant hearing, she testifiedas follows:Q. (By Mr. Book) On page 16, line 10, the questionwas:Do you have any labor contracts which are inforce. Is it your testimony at this time that in fact alabor contract was in force at the time that question wasasked.MR. ORENSTEIN: I will object. The testimony speaksfor itself in the RC case.TRIAL EXAMINER: I will overrule the objection.Answer the question.THE WITNESS: At that time, that was my testimony.Q. (By Mr. Book) I'm asking you now at this timeyour testimony today.A.No.TRIAL EXAMINER:How wouldyou answer thatquestion now?THE WITNESS: I would answer that question now bysaying that the contract was in force except for theperiodwhen the notices were posted as per theagreement.45On November 13, 1969, the president of the Associationwrote a letter46 to the Regional Director stating that unlessan agreement was signed within 5 days,and an electionheld within 30 days of the letter, the Association would giveeffecttotheprovisionsof the collective-bargainingagreement with the Pharmaceutical Clerks. In the samevein, the attorney for the Pharmaceutical Clerks notifiedthe Regional Director by letter dated December 8, 1969,that because of Local 775's attempt to "frustrate theelection process which has not met with any resistance fromtheRegionalOfficewe have no other choice but towithdraw from the Settlement Agreement asthe parties havealready done.47We therefore intend to enforce the currentcollective-bargaining agreementwe have with the Employ-ers, unless and until such time as such actions are shown tobe unlawful."48Significantly,the foregoing letters neglected to mentionthat the officers of the Pharmaceutical Clerks had alreadytaken steps to enforce their agreement, for on October 27,1969, the Pharmaceutical Clerks forwarded to all employ-ees, to all employers and to its attorney, Thesing, anannouncement that they would request employers todismissemployees who did not pay their dues as required.Inote also that Alvin F. Slaight, Jr., representing theEmployers at the representation hearing, told the HearingOfficer,when informed that the hearing would beadjourned to afford the Regional Director an opportunityto investigate the alleged breaches of the settlementagreement,that he was going to recommend that theEmployers give effect to the 1968 collective-bargainingagreementwiththe PharmaceuticalClerks.Indeed it would appear that counsel for RespondentClerks concededinhisopening statementthat thesettlement agreement was repudiated by the Pharmaceuti-calClerks stating that "After the Retail Clerks Unionwithdrew from the settlement agreement and the Employ-ers withdrew from the Settlement agreement,at that pointmy organization withdrew from the settlement agreementalso." 49In view of the foregoing, I conclude that the Association,in behalf of its employer-members, failed to adhere to therequirements of the settlement agreement entered into bythe parties on and after November 19, 1969. Clearly thesettlement agreement required the Association and itsemployer-members to: (1) Withhold recognition from thePharmaceutical Clerks of May 15, 1968-unless and untilthe Pharmaceutical Clerks was certified as the collective-bargaining representative of the employees in the appropri-ate unit.The General Counsel contends, as do the Respondents,that the appropriateunit consistsof the Association. Theevidence, I find, sustains this contention: The charges filedby Local 775 named the individual employer-members ofthe Association and not the Association itself. All of theemployer-members named as individual Respondents wereand are members of the Association and there are no otheremployer-members of the Association. As these facts werestipulated by the parties,it seems rather strange that theAssociation was not named as a party Respondent in theconsolidated complaint. In consideration of all the facts, itseems to me that the absence of a specific charge againstthe Association would not foreclose the inclusion of theAssociation as a party Respondent in the complaint. Itseems a basic proposition that the whole is equal to all itsparts, and, that the converse propositionis also true, i.e.,that all the parts are equal to the whole. At any rate, rather44Omitting20-CA-5811-748G C Exh 945Theterms of the settlement agreement required compliance until49Tr.,p.40.Allegationsby the Retail Clerks Local 775 that thePharmaceuticalClerkswas certifiedsettlement agreements had been breachedhardlyconstitutes a withdrawal46G.C 8by Local 775from the settlement agreements47Emphasissupplied. ANDERSEN PHARMACYthan exceed the literal language of the consolidatedcomplaint, I shall not deem the Association, as an entity, tobe a party Respondent, but shall direct my attention to theindividual employer-members with the proviso that activityengaged inby the Association constitutes the action of theindividualmembers because the Association is their dulychosen spokesman and agent.Under the above rationale, I find that when theAssociation repudiated the settlement agreement andreinstatedits contract with the Pharmaceutical Clerks, eachof the individual employer-members of the Association, theRespondent-employers, herein, violated the terms of thesettlement agreementof May 29, 1969. Having so found, Ifind that the Regional Director was justified when, onFebruary 13, 1970, he set aside the settlementagreementsapproved by him on May 29, 1969.Under long-established Board precedent, a representa-tionhearing or a scheduled Board election may bepostponed when a charge is filed alleging conduct whichmay render the representation proceedings nugatory. It isself-evident that a party to a representation heanng or aprospective Board election cannot arrogate to itself theselection of the date of the election. Rather it is for theBoard, or in this case, the Regional Director, to select thedate of election with a view of fixing a time when a fairelection canbe conducted. To accomplish that objective, itisplain thatbona fidecharges must be investigated. Ofnecessity, the Regional Director has some discretion whenconfronted with unmeritonous charges that may be filedfor the sole purpose of delaying an election for the selectionof a collective-bargaining representative. In the instantcase,it israther clear that the charges filed by Local 775were properly considered by the Regional Director asraising serious mattersrequiring proper investigation. Thereaction of the Respondent-employers and the Pharmaceu-ticalClerks to the postponement of the representationheanng to permit investigation of the charges wascompletely unwarranted. The implication in their letters tothe Regional Director that extraordinary favors were beingextended to Local 775 lacks substance. Unfoundedaccusationsof this character display an antipathy towardsound Board practices. I find, under the circumstances, thatthe reasonsgiven by Respondents for renunciation of thesettlementagreementsand the reinstatement of thecontract with the Pharmaceutical Clerks are specious andwithout merit. Accordingly, it is concluded that Respon-dent-employers by renunciation and reinstatement of theMay 15,1968, agreementindependently violated Section8(a)(1)and (2) of the Act.It isfurther found thatPharmaceuticalClerks by attempting to enforce theagreementon or about October 27, 1969, and December 8,1969, violatedSection 8(b)(1)(A) and (2) of the Act.Having found that the settlement agreement was properlyset asideand that the Respondents violated the Act asalleged in theconsolidated complaint, it is now necessary toconsiderthe allegationsof the consolidated complaintwhich refer to the charges filed in the 1968 cases.50 If Jensenwere not a co-owner of an establishment but merely anofficer of the Association, his agency in behalf of all the employer-members would be clear The fact that, in addition to being an officer ofF.The1968 Charg1as Reflected by the-ConsolidatedComplaint313As detailed above, Jensen, an officer of the Association,called Bashaw on January 18, 1968, and interrogated herconcerning the details of the Pharmaceutical Clerks'meeting of January 17, 1968. During this conversation,Jensen threatened to discharge any girl that joined Local775. I conclude that Jensen was acting in behalf of theAssociation and therefore was speaking in behalf of each ofthe employer-members of the Association. I find Jensen'sconduct to be violative of Section 8(a)(1) of the Act. Iconclude, under the circumstances, that each of theRespondent-employers are accountable for Jensen's con-duct and therefore I find each of them to be in violation ofSection 8(a)(1) of the Act S0Jensen admitted he was present on February 28, 1968, atthe Benjamin Franklin Hotel when the PharmaceuticalClerks conducteda meetingcalled to discuss a merger withLocal 775. His presence at I I p.m., his return at midnight,and his interest in hearing the results of the meeting canonly lead to the conclusion that he engaged in unlawfulsurveillance of protected union activity. Accordingly, I findthatRespondent-employers, and each of them, violatedSection 8(a)(l) of the Act by reason of Jensen's surveil-lance.The evidence does not establish that Giubbini was anofficer of the Association. Giubbini's conduct, therefore, isnot chargeable to any other of Respondent-employers. Theevidence, as detailed heretofore, shows thatGiubbiniengaged in extended interrogation of Barlow, one of hisemployees, and threatened her as well as other employeeswithmore arduous working conditions if they exercisedtheir rights under Section 7 of the Act by joiningor assistingLocal 775. I find that the interrogation, threats and hisrequest that Barlow resign, each constituted independentviolations of Section 8(a)(1) of the Act for which CollinsPharmacy is accountable.Ifurther find that Giubbini withdrew and withheldcertain commissions from his employees, commencingJanuary 23, 1968, and continuing to date, for the purpose ofdiscouraging membership in, and adherence to Local 775. I,therefore, find thatCollinsPharmacy, by Giubbini'sconduct as recited above, violated Section 8(a)(1) and (3) ofthe Act.The evidence recited heretofore shows that in the latterpart of 1967 the employees of Respondent-employers hadlittle interest in Pharmaceutical Clerks.Withthe selectionof Bashaw as president of the Pharmaceutical Clerks, amovement was inaugurated to merge with Local 775, andon February 28, 1968, there was a vote in favor of such amerger. Thereafter, Local 775 notified the Association andeach of the employer-members of the Association, Respon-dent-employers herein, that it represented the employeesand wished to engage in collective bargaining.On the strength of a petition favoring PharmaceuticalClerks, circulated on March 28, 1968,amongemployees byCostaglio, and assisted by Church and Brown, which wastheAssociation,he is a co-owner of one of the Respondent-employers,should not,thereby, result in a different conclusion as tohisagencyinbehalfof all the employer-members. 314DECISIONS OF NATIONALLABOR RELATIONS BOARDpresented to Jensen with 23 signatures, the Associationopened negotiations with the Pharmaceutical Clerks andentered into the May 15, 1968, labor agreement. These factsmanifesta classic situationwhere an employer hasarrogated to itself the determination of the majority statusof one of two rival labor organizations.51 Plainly, the claimof Local 775 was neither frivolous nor insubstantial. At thevery least, the Association was faced with a real questionconcerning representation 52 Accordingly, it is found thatthe recognition of the Pharmaceutical Clerks and theexecutionof the laboragreementon May 15, 1968,containinga union shop clause with the PharmaceuticalClerks by each of the Respondent-employers constituted aviolation by each of the Respondent-employers of Section8(a)(1) and(2) of the Act.While a finding against the Pharmaceutical Clerks byvirtue of the execution of the agreement is barred by thelimitationsof Section 10(b) of the Act, nevertheless, thereinstatementof the agreement and the attempt to enforcethe agreement on October 27, 1969, and December 8,1969,53 are within the six-month penod of the charge filedagainst thePharmaceuticalClerks.54 I find that bycontinuing the contract in effect, and attempting to enforcethe labor agreement at a time when it had full knowledge ofthe rival claim of Local 775, and at a time when it was partyto the settlement agreement which prohibited employer-members of the Association from recognizing it or givingeffect to the contract, the Pharmaceutical Clerks were andare in violation of Section 8(b)(1)(A) and (2).55G.Concluding FindingsCounsel for Local 775 in his brief requests a bargainingorder which would direct the Respondent-employers torecognizeand bargain with Local 775. Reliance is placedupon (1) the vote by Pharmaceutical Clerks to merge withLocal 775 on February 28, 1968, and (2) the majority statusof Local 775 as exemplified by the authorization cards inevidence.While I consider that the cards56 show that Local 775 didhave a showing of preference from 20 employees, thepresenceof a majority has not been clearly established inthat evidence of the number of employees in the employ ofRespondent-employers was not satisfactorily shown. More-over, the petitions filed by Local 775 do not include all theemployer-members of the Association, nor the Associationitself.The contention that Local 775 is a true successor-uniontoPharmaceuticalClerksmust also be rejected. TheGeneral Counsel, in January, 1969, declined to honor themerger vote and refusedto issue arefusal to bargaincomplaint. I cannot second-guess the General Counsel evenif I were inclined to do so. Accordingly, the request for abargainingorder is denied.51Midwest Piping is Supply Co,Inc, 63 NLRB 1060,While Front,Sacramento, Inc,166 NLRB 4452This is not to minimize the dependence of the Pharmaceutical Clerkson employerassistanceasCostaglio's and Aronson's letters of 1967demonstrateSsG.CExh9Thisdocument by the representative of thePharmaceuticalClerks constitutesan admissionof the fact54Case 20-CB-2124 was filed on November 12, 1969.55Hart Motor Express, Inc,164 NLRB382. Fant Milling Co309 U S.Counsel for the Pharmaceutical Clerks argues in his briefthat the letter of October 27, 1969, is completely proper andlegal if theMay 15, 1968, contract is valid. He thencontends that the contract is valid and therefore thecomplaint against the Pharmaceutical Clerks must bedismissed.Counsel fails to define his definition of"validity."While it may be true that the contract when readin a vacuum is not invalid,per se,nevertheless, when theevents leading to the contract are considered in context andattention is directed to the fact that the PharmaceuticalClerks became a party tothe settlement agreement, it isself-evident that the contract lacked "validity" unless anduntil the precondition of the settlementagreementwas met,i.e.,certificationof the Pharmaceutical Clerks as thecollective-bargainingrepresentativeof the employees.Having failed to meet this condition, arising from avoluntary undertaking, the Pharmaceutical Clerks, like theRespondent-employers, cannot properly now proclaim the"validity" of the contractas a defense.Counsel also argues that neither the letter of October 27,1969, nor that of December, 1969, was authorized. Even if Iwere to credit Phyllis Collins, that themembershipcriticized her for sending out one or both of these letters, Iwould not reverse my findings as at no time was themembership or the employers notified that thestatementscontained in the letters were unauthorized or withdrawn.Moreover, it is undisputed that the contract was actuallyreinstated,a fact sufficient by itself to support theviolations of Sections 8(a)(1) and (2) and 8(b)(1)(A) and (2)that are found herein.57Upon the basis of the above findings of fact and upon theentire record in thiscase, I reach the following:CONCLUSIONS OF LAW1.The Associationis engagedin commerce within themeaning of Section 2(6) and (7) of the Act.2Each of the Respondent-employers of the Associa-tion, by virtue of their membership in the Association, areengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.Local 775 and Pharmaceutical Clerks are labororganizations within the meaning of Section 2(5) of the Act.4.By interfering with, restraining, and coercing em-ployeesin the exerciseof rights guaranteed them by Section7 of the Act, by threatening employees with dischargebecause of their union activity and by engaging insurveillanceof a meetingof employees, each of the namedRespondent-employers has engagedin unfairlabor prac-ticeswithin themeaning ofSection 8(a)(1) of the Act.5.By executingand maintainingthe labor agreementwith the Pharmaceutical Clerks on or about May 15, 1968,which contained a union security provision and at a timewhen there was a real question concerning representation,350,where the UnitedStates SupremeCourtsaid, "The Board is notprecluded fromdealing adequately with unfair labor practices which arerelated tothose alleged in the chargeand whichgrow out of themwhile theproceedingispendingbeforethe Board"citingNationalLicorice Co,309U S 35056Charging Party's Exh 2(a-t)57Phyllis Collinsin her revised testimony asserted that the contract wasin force exceptfor the 60-day posting penod ANDERSEN PHARMACYeach of the named Respondent-employers engaged inunfair labor practices within the meaning of Section 8(a)(2)and (1) of the Act.6.By repudiating the settlement agreement approvedby the Regional Director on May 29, 1969, and byreinstatingthe labor agreement of May 15, 1968, on oraboutNovember 19, 1969, and at a time when thePharmaceutical Clerks was not the certified bargainingrepresentative of their employees, each of the namedRespondent-employers engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) and (1) of the Act.7.By repudiating the settlement agreement of May 29,1969, to which it was a party and by maintaining andattempting to enforced theMay 15, 1968, contractcontaining a union-security provision on or about October27, 1969, the Pharmaceutical Clerks engaged in unfair laborpractices within the meaning of Section 8(b)(I)(A) and (2)of the Act.8.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Section7 of the Act, by threatening employees with more arduoustasks if theyassistor support Local 775 and by requestingan employee to resign because of assistance and support toLocal 775, Collins Pharmacy has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.By withholding and terminating commissions toemployees on about January 23, 1968, to deter assistanceand support to Local 775, Collins Pharmacy has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (I) of the Act.10.The Regional Director for Region 20 was justified insetting aside the Settlement Agreement approved by him onMay 28, 1968, in Cases 20-CA-4942, 4943, 4944, 4945,4946,4947,4948,4949,4950,4951,4952,4953,4954,4955.11.The aforesaid unfair labor practices are unfairpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, set forth in Section IIIabove, occurring in connection with the operations of theRespondent described in Section I, above, have a close,intimate and substantial relations to trade, traffic andcommerce among the several States, and tend to lead to,and have led to, labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent-employers and each ofthem have engaged in unfair labor practices in violation ofSection 8(a)(1) and (2) of the Act, it will be recommended315that the Board issue the Recommended Order set forthbelow requiring the Respondent-employers and each ofthem to cease and desist from said unfair labor practicesand take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent-employers and each ofthem unlawfully recognized and executed a labor agree-ment containing a union security clause with the Pharma-ceutical Clerks on May 15, 1968, and unlawfully reinstatedthe aforesaid labor agreement on or about November 19,1969, it shall be recommended that the Respondent-employers and each of them withdraw and withholdrecognition from the Pharmaceutical Clerks as the exclusiverepresentative of their pharmaceutical clerk employees andcease giving effect to the laboragreemententered into onMay 15, 1968, with the Pharmaceutical Clerks, unless anduntil the aforesaid Pharmaceutical Clerks are certified asthe exclusive collective-bargainingrepresentative of theiremployees in the appropriate bargaining unit.Having found that Collins Pharmacy has engaged inindependent unfair labor practices within themeaning ofSection 8(a)(3) and (1) of the Act, in addition to theviolations of Section 8(a)(1) and (2) of the Act by virtue ofitsmembership in the Association, it will be recommendedthat the Board issue the Recommended Order set forthbelow requiring Collins Pharmacy to cease and desist fromsaid unfair labor practices and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Collins Pharmacy unlawfully termi-nated and withheldcertain commissionsfrom its pharma-ceutical clerks on and after January 23, 1968, it shall berecommended that it reinstate the practice of payingcommissions on certainitems soldby its pharmaceuticalclerks and make them whole for any loss of commissionswhich they may have lost since January 23, 1968. Backpayments shall be reimbursed with interest added thereto inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716.Having found that Pharmaceutical Clerks unlawfullyattempted to enforce the agreement of May 15, 1968, onOctober 27, 1969, and December 8, 1969, it will berecommended that theBoard issuetheRecommendedOrder set forth below recommending that the Pharmaceuti-cal Clerks cease and desist from said unfair labor practicesand take certain affirmative action designed to effectuatethe policy of the Act including reimbursement of all duesand initiation fees paid by any past and present employeesof Respondent-employers to become or retain membershipin the Pharmaceutical Clerks on or after October 27, 1969,with interest at the rate of 6 percent per annum.58[Recommended Order omitted from publication.]58 It was contended that there was actually no enforcement of theunion-security provisions of the contract I regard this fact, even if true, asimmaterial as the mere threat of enforcement of the union-securityprovisions constitutes unlawful coercion and is violative of the Act